Opinion by
Ervin, P. J.,
In this case Lawrence Gibbs appeals from the order of the court below refusing a writ of habeas corpus.
The record indicates that Gibbs pleaded guilty on a charge of burglary and larceny on September 13, 1937 in the Court of Oyer and Terminer of Chester County. He was sentenced to a term of from ten to twenty years in the Eastern State Penitentiary and was ordered to pay a fine of $1,000.00 and the costs of prosecution. There can be no question that the defendant was not represented by counsel when he pleaded guilty. The record does not reveal any specific waiver of his right to counsel.
*514The order of the court below must be reversed and a new trial granted: Com. ex rel. Goodfellow v. Rundle, 415 Pa. 528, 204 A. 2d 446.
The order of the Court of Common Pleas of Chester County is reversed and the record is remanded to that court to issue the writ and to grant a new trial.